Exhibit 10.5

VOTING SUPPORT AGREEMENT

THIS AGREEMENT is made as of November 10, 2013

BETWEEN:

MITEL NETWORKS CORPORATION, a corporation existing under the laws of Canada
(“Mitel”)

- and -

FRANCIS SHEN, an individual resident in — (“Francis Shen”)

- and -

SHEN CAPITAL CORPORATION, a corporation existing under the laws of — (“Shen
Capital”, and collectively with Francis Shen, the “Securityholders”)

RECITALS:

 

1. The Securityholders are the beneficial owners of, or have control or
direction over, the Subject Shares.

 

2. The Securityholders understand that Aastra Technologies Limited (“Aastra”)
and Mitel are, concurrently with the execution and delivery of this Agreement,
executing and delivering the Arrangement Agreement.

 

3. This Agreement sets out the terms and conditions of the agreement of the
Securityholders to abide by the covenants in respect of the Subject Shares and
the other restrictions and covenants set forth herein.

NOW THEREFORE, in consideration of the mutual covenants in this Agreement and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged) the parties hereto agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

Capitalized terms used herein and not otherwise defined have the meanings
ascribed thereto in the Arrangement Agreement. In this Agreement, including the
recitals:

“Arrangement Agreement” means the arrangement agreement dated as of the date
hereof between Aastra and Mitel, as the same may be amended in accordance with
its terms;

“Business Day” means any day, other than a Saturday, a Sunday or a statutory or
civic holiday in Toronto, Ontario;



--------------------------------------------------------------------------------

“Contracts” means contracts, licences, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements to which any Securityholder is a party or by which
it is bound or under which any Securityholder has, or will have, any liability
or contingent liability (in each case, whether written or oral, express or
implied), and includes any quotations, orders, proposals or tenders which remain
open for acceptance and warranties and guarantees;

“Convertible Securities” has the meaning ascribed thereto in Section 2.1(b);

“Expiry Time” has the meaning ascribed thereto in Section 3.1(a);

“Notice” has the meaning ascribed thereto in Section 4.7;

“Subject Shares” means all Aastra Shares beneficially owned or controlled,
directly or indirectly, by the Securityholders and their Affiliates as at the
date hereof, and shall further include any Aastra Shares acquired or over which
control is acquired by the Securityholders after the date hereof; and

“Transfer” has the meaning ascribed thereto in Section 3.1(a).

 

1.2 Singular; Plural, etc.

In this Agreement, words importing the singular number include the plural and
vice versa and words importing gender include the masculine, feminine and neuter
genders.

 

1.3 Currency

Unless otherwise expressly stated, all references to currency herein shall be
deemed to be references to Canadian currency.

 

1.4 Headings, etc.

The division of this Agreement into Articles, Sections and Schedules and the
insertion of the recitals and headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement and,
unless otherwise stated, all references in this Agreement or in the Schedules
hereto to Articles, Sections and Schedules refer to Articles, Sections and
Schedules of and to this Agreement or of the Schedules in which such reference
is made, as applicable.

 

1.5 Date for any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties is not a Business Day, such action shall be required to be
taken on the next succeeding day which is a Business Day.

 

1.6 Governing Law

This Agreement shall be governed, including as to validity, interpretation and
effect, by the laws of the Province of Ontario and the laws of Canada applicable
therein, and shall be construed and

 

- 2 -



--------------------------------------------------------------------------------

treated in all respects as an Ontario contract. Each of the parties hereby
irrevocably attorns to the non-exclusive jurisdiction of the Courts of the
Province of Ontario in respect of all matters arising under and in relation to
this Agreement.

 

1.7 Incorporation of Schedules

The Schedules attached hereto and described below shall, for all purposes
hereof, form an integral part of this Agreement.

Schedule A – Subject Shares

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Securityholders

The Securityholders jointly and severally represent and warrant to Mitel (and
acknowledges that Mitel is relying on these representations and warranties in
completing the transactions contemplated hereby and by the Arrangement
Agreement) the matters set out below:

 

  (a) Each Securityholder has the legal capacity and, as applicable, the
corporate power, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Securityholders and constitutes a valid and binding obligation
of the Securityholders enforceable against each Securityholder in accordance
with its terms, subject to bankruptcy, insolvency and other Laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
equitable remedies may only be granted in the discretion of a court of competent
jurisdiction. As applicable, the execution, delivery and performance of this
Agreement have been duly authorized by each Securityholder’s board of directors
and shareholders and no other internal proceedings on its part are necessary to
authorize this Agreement;

 

  (b) The Aastra Shares and Aastra Options as set forth in Schedule A represent
all the Aastra Shares or securities exercisable or convertible into or
exchangeable for Aastra Shares (“Convertible Securities”) held of record or
beneficially owned, directly or indirectly, or controlled or directed by the
Securityholders. Other than the securities set forth in Schedule A, neither the
Securityholders nor any of their Affiliates owns of record or beneficially, or
exercises control or direction over, directly or indirectly, or has any
agreement or option, or right or privilege (whether by Law, pre-emptive or
contractual) capable of becoming an agreement or option, for the purchase or
acquisition by the Securityholders or any of their Affiliates or transfer to the
Securityholders or any of their Affiliates of additional Aastra Shares or
Convertible Securities;

 

  (c) The Securityholders are, and will continue to be until the Effective Time,
the sole beneficial owners of the Subject Shares, with good title thereto, free
and clear of all encumbrances, liens, restrictions (other than resale, vesting
or other similar restrictions), charges, claims and rights of others;

 

- 3 -



--------------------------------------------------------------------------------

  (d) The Securityholders have the sole right to sell and vote or direct the
sale and voting of the Subject Shares;

 

  (e) No Person has any agreement or option, or any right or privilege (whether
by Laws, pre-emptive or contractual) capable of becoming an agreement or option,
for the purchase, acquisition or transfer of any of the Subject Shares or any
interest therein or right thereto, except Mitel pursuant to the Arrangement;

 

  (f) None of the Subject Shares is subject to any power of attorney, proxy,
voting trust, vote pooling or other agreement with respect to the voting or
right to vote, call meetings of any of Aastra’s securityholders or give consents
or approvals of any kind;

 

  (g) None of the execution and delivery by the Securityholders of this
Agreement or the completion of the transactions contemplated hereby or the
compliance by the Securityholders with the Securityholders’ obligations
hereunder will violate, contravene, result in any breach of, or be in conflict
with, or constitute a default under, or create a state of facts which after
notice or lapse of time or both would constitute a default under, any term or
provision of: (i) any constating or governing documents, by-laws or resolutions
of Shen Capital; (ii) any Contract to which a Securityholder is a party or by
which a Securityholder or any of the property or assets of a Securityholder are
bound; (iii) any judgment, decree, order or award of any Governmental Entity; or
(iv) subject to receipt of any Regulatory Approvals as contemplated in the
Arrangement Agreement, any applicable Laws;

 

  (h) No consent, waiver, approval, authorization, order, exemption,
registration, licence or declaration of or by, or filing with, or notification
to any Governmental Entity which has not been made or obtained is required to be
made or obtained by any Securityholder in connection with the execution and
delivery by the Securityholders and enforcement against the Securityholders of
this Agreement or the consummation of any transactions provided for herein other
than any filings under insider or early warning requirements of applicable
securities laws (provided that the Securityholders make no representations or
warranties with respect to the consents, waivers, approvals, authorizations or
declarations of or by, or filings with, or notices to any Governmental Entities
or other third parties on the part of Aastra or Mitel necessary for the
consummation of the transactions contemplated by the Arrangement Agreement); and

 

  (i)

There is no private or governmental action, suit, claim, arbitration,
investigation or other proceeding in progress or pending before any Governmental
Entity, or, to the knowledge of the Securityholders, threatened against any
Securityholder or any of their Affiliates or any of their directors or officers
(in their capacities as such) that, individually or in the aggregate, could
adversely affect in any manner the Securityholders’ ability to enter into this
Agreement or perform their obligations hereunder or the title of the
Securityholders to any of the Subject

 

- 4 -



--------------------------------------------------------------------------------

  Shares. There is no judgment, decree or order against any Securityholder or
any of their Affiliates or any of their directors or officers (in their
capacities as such) that could prevent, enjoin, alter, delay or adversely affect
in any manner the ability of the Securityholders to enter into this Agreement,
to perform their obligations under this Agreement or the title of the
Securityholders to any of the Subject Shares.

 

2.2 Representations and Warranties of Mitel

Mitel represents and warrants to the Securityholders (and acknowledges that each
Securityholder is relying on these representations and warranties in completing
the transactions contemplated hereby and by the Arrangement Agreement) that
Mitel is a corporation duly incorporated and validly existing under the laws of
the Canada and has all necessary corporate power, authority and capacity to
enter into this Agreement and to carry out its obligations under this Agreement.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of Mitel. This Agreement constitutes a
valid and binding obligation of Mitel enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency and other Laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
equitable remedies may only be granted in the discretion of a court of competent
jurisdiction;

ARTICLE 3

COVENANTS

 

3.1 Covenants of the Securityholders

 

  (a) The Securityholders hereby irrevocably and unconditionally covenant with
Mitel that:

 

  (i) from the date of this Agreement until the termination of this Agreement in
accordance with its terms (the “Expiry Time”), each Securityholder shall not
(A) sell, transfer, gift, assign, convey, pledge, hypothecate, encumber, option,
grant a security interest in or otherwise dispose of any right or interest in
(including by way of deposit or tender under any take-over bid) (any such event,
a “Transfer”) any of the Subject Shares, or enter into any agreement,
arrangement or understanding in connection therewith (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise), other than pursuant to the Arrangement Agreement, without having
first obtained the prior written consent of Mitel, provided that the
Securityholders may Transfer any of the Subject Shares to Francis Shen or an
entity controlled by Francis Shen without such consent as long as the transferee
assumes all of the obligations of the Securityholders hereunder in respect of
the Subject Shares so transferred, or (B) other than as set forth herein, grant
any proxies or powers of attorney, deposit any Subject Shares into a voting
trust, in any way transfer any of the voting rights associated with any of the
Subject Shares, or enter into a voting agreement, understanding or arrangement
with respect to the voting, the right to vote, call meetings of Aastra
Shareholders or give consents or approval of any kind with respect to any
Subject Shares; and

 

- 5 -



--------------------------------------------------------------------------------

  (ii) prior to the Effective Time, each Securityholder shall exercise any
Aastra Options held by such Securityholder in accordance with their terms for
Aastra Shares that will become subject to this Agreement as if they were Subject
Shares owned by such Securityholder on the date hereof.

 

  (b) The Securityholders hereby covenant, undertake and agree from time to
time, until the Expiry Time to vote (or cause to be voted) all the Subject
Shares at any meeting of any of the securityholders of Aastra at which the
Securityholders are entitled to vote, including without limitation the Aastra
Meeting, and in any action by written consent of the securityholders of Aastra:

 

  (i) in favour of the approval, consent, ratification and adoption of the
Arrangement Resolution and the transactions contemplated by the Arrangement
Agreement (and any actions required for the consummation of the transactions
contemplated by the Arrangement Agreement); and

 

  (ii) against (A) any merger, reorganization, consolidation, amalgamation,
arrangement, business combination, share issuance, or share exchange,
liquidation, dissolution, recapitalization, or similar transaction involving
Aastra; (B) any sale, lease or transfer of any significant part of the assets of
Aastra; (C) any Acquisition Proposal (other than the transactions contemplated
by the Arrangement Agreement); (D) any material change in the capitalization of
Aastra or the corporate structure or constating documents of Aastra; and (E) any
action that would reasonably be expected to impede, delay, interfere with, or
discourage the transactions contemplated by the Arrangement Agreement and
against any action that would result in a Aastra Material Adverse Effect.

In connection with the foregoing, subject to this Section 3.1(b), the
Securityholders hereby irrevocably and unconditionally agree to deposit an
irrevocable proxy, duly completed and executed in respect of all of the Subject
Shares at least 10 days prior to the Aastra Meeting, voting all such Subject
Shares in favour of the Arrangement Resolution. The Securityholders hereby
irrevocably and unconditionally agree that neither they nor any person on their
behalf will take any action to withdraw, amend or invalidate any proxy deposited
or delivered by any Securityholder pursuant to this Agreement notwithstanding
any statutory or other rights which the Securityholders might have unless this
Agreement is terminated in accordance with Section 4.1.

 

  (c) The Securityholders hereby covenants, undertakes and agrees until the date
that is 180 days following the Effective Date (the “Lock-Up Period”), the
Securityholders will not, without the prior written consent of Mitel,

 

  (i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, 4,224,348 Mitel Shares to be acquired by the Securityholders
pursuant to the Arrangement (the “Locked-Up Securities”);

 

- 6 -



--------------------------------------------------------------------------------

  (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Locked-Up
Securities, whether any such transaction is to be settled by delivery of Mitel
Shares or such other securities, in cash or otherwise; or

 

  (iii) publicly announce an intention to effect any transaction specified in
clause (i) or (ii).

The Securityholders hereby authorizes Mitel and its transfer agent, during the
Lock-Up Period, to decline the transfer of, or to note stop transfer
restrictions on the stock register and other records relating to the Locked-Up
Securities of which any Securityholder is the registered holder, and, with
respect to Locked-Up Securities of which any Securityholder is the beneficial
owner but not the registered holder, the Securityholders hereby agrees to cause
such registered holder to authorize Mitel and its transfer agent, during the
Lock-Up Period, to decline the transfer of or to note stop transfer restrictions
on the stock register and other records relating to such Locked-Up Securities.
Notwithstanding the foregoing, if any other party is released, in full or in
part, from the lock-up restrictions of any similar voting support agreement
related to the transaction contemplated by the Arrangement Agreement, then the
undersigned shall be released in the same manner from the restrictions of this
Agreement (i.e., in the case where shares of such individual or entity are
released from lock-up restrictions, the same percentage of shares held by the
undersigned shall be released from the restrictions of this Agreement on the
same terms).

 

  (d) The Securityholders hereby covenants, undertakes and agrees from time to
time, until the Expiry Time to not without the prior written consent of Mitel
requisition or join in the requisition of any meeting of any of the
securityholders of Aastra for the purpose of considering any resolution.

 

  (e) The Securityholders agree that, until the Expiry Time, neither the
Securityholders nor any of their Representatives will, directly or indirectly:
(A) solicit, initiate, encourage or otherwise facilitate (including by way of
entering into any agreement, arrangement or understanding) inquiries,
submissions of proposals or offers from, or provide information to, any other
person, entity or group (other than Mitel) relating to any Acquisition Proposal
or potential Acquisition Proposal, (B) participate in any discussions or
negotiations regarding any Acquisition Proposal, or (C) accept or enter into, or
publicly propose to accept or enter into, any letter of intent, agreement,
arrangement or understanding related to any Acquisition Proposal. Nothing
hereunder shall prevent any shareholder, director or officer of any
Securityholder who is a director or officer of Aastra from doing any act or
thing that such director or officer is properly obligated to do in such
capacity, provided that such act or thing is permitted by and is done in strict
compliance with the terms of the Arrangement Agreement.

 

- 7 -



--------------------------------------------------------------------------------

  (f) The Securityholders hereby agree to:

 

  (i) immediately cease and cause to be terminated any and all solicitations,
encouragements, existing discussions and negotiations, if any, with any person
or group or any agent or representative of such person or group before the date
of this Agreement with respect to any Acquisition Proposal or potential
Acquisition Proposal; and

 

  (ii) immediately (and in any event within 24 hours following receipt) notify
Mitel of any Acquisition Proposal or inquiry in respect of a potential
Acquisition Proposal of which the Securityholders or, to the knowledge of the
Securityholders, any of the shareholders, directors or officers of the
Securityholders becomes aware. Such notification shall be made orally and in
writing and shall include the identity of the person making such Acquisition
Proposal or inquiry, a description of the material terms and conditions thereof,
together with a copy of all documentation relating to such Acquisition Proposal
or inquiry; provided however that such notification shall not be required if
Aastra has already notified Mitel in accordance with the terms of the
Arrangement Agreement.

 

  (g) The Securityholders hereby irrevocably waive any rights of appraisal or
rights of dissent that the Securityholders may have arising from the
transactions contemplated by the Arrangement Agreement.

 

  (h) The Securityholders hereby agree, until the Expiry Time, to not make any
statements which may reasonably be construed as being against the transactions
contemplated by the Arrangement Agreement or any aspect thereof and to not
bring, or threaten to bring, any suit or proceeding for the purpose of, or which
has the effect of, directly or indirectly, stopping, preventing, impeding,
delaying or varying such transactions or any aspect thereof.

 

  (i) The Securityholders agree to promptly notify Mitel of any acquisitions by
the Securityholders or any of their respective Affiliates of any Aastra Shares
after the date hereof, which, for greater certainty, shall include any Aastra
Shares issuable upon the exercise or conversion of any Aastra Options. Any such
securities shall be subject to the terms of this Agreement as though they were
Subject Shares owned by the Securityholders on the date hereof.

 

  (j) The Securityholders agrees that, until the Expiry Time, they will not
(i) exercise any securityholder rights or remedies available at common law or
pursuant to applicable securities legislation; or (ii) take any other action of
any kind, in each case which might reasonably be regarded as likely to reduce
the success of, or delay or interfere with the completion of, the transactions
contemplated by the Arrangement Agreement.

 

- 8 -



--------------------------------------------------------------------------------

  (k) The Securityholders hereby irrevocably consent to:

 

  (i) details of this Agreement being set out in any information circular and
court documents produced by Aastra, Mitel or any of their respective Affiliates
in connection with the transactions contemplated by this Agreement and the
Arrangement Agreement; and

 

  (ii) this Agreement being made publicly available, including by filing on
SEDAR.

 

  (l) Except as required by applicable Law or applicable stock exchange
requirements, the Securityholders shall not make any public announcement or
statement with respect to the transactions contemplated herein or pursuant to
the Arrangement Agreement without the prior written approval of Mitel.

ARTICLE 4

GENERAL

 

4.1 Termination

This Agreement shall terminate and be of no further force or effect only upon
the earliest of:

 

  (a) the written agreement of Mitel and the Securityholders;

 

  (b) the termination of the Arrangement Agreement in accordance with its terms;

 

  (c) written notice by the Securityholders if:

 

  (i) Mitel, without the prior written consent of the Securityholders, decreases
the amount of the Consideration set out in the Arrangement Agreement; or

 

  (ii) Mitel, without the prior written consent of the Securityholders,
otherwise varies the terms of the Arrangement Agreement in a manner that is
materially adverse to the Securityholders;

 

  (d) the Effective Time; or

 

  (e) the Outside Date,

except that Section 3.1(c) shall survive the termination of this Agreement as a
result of the occurrence of the Effective Time or the Outside Date for a period
of 180 days following the Effective Date.

 

4.2 Time of the Essence

Any date, time or period referred to in this Agreement shall be of the essence,
except to the extent to which the Securityholders and Mitel agree in writing to
vary any date, time or period, in which event the varied date, time or period
shall be of the essence.

 

- 9 -



--------------------------------------------------------------------------------

4.3 Equitable Relief

The parties agree that irreparable harm will occur for which money damages will
not be an adequate remedy at Law in the event that any of the provisions of this
Agreement are not performed by the Securityholders in accordance with their
terms or are otherwise breached. It is accordingly agreed that Mitel shall be
entitled to an injunction or injunctions and other equitable relief to prevent
breaches or threatened breaches of the provisions of this Agreement by the
Securityholders and shall be entitled to obtain specific performance by the
Securityholder of any such provisions. The Securityholders hereby agree not to
seek the posting of any security bond or other assurance in respect of such
injunctive or other equitable relief. Such remedies will not be the exclusive
remedies for any breach of this Agreement and will be in addition to all other
remedies available at Law or equity.

 

4.4 Fiduciary Duties

Mitel acknowledges that the Securityholders are not making any agreement or
understanding herein in any capacity other than in its capacity as
securityholder of Aastra. Nothing herein shall restrict the Securityholders from
taking in good faith any actions necessary to discharge such Securityholders’
fiduciary duties as a director of Aastra, provided that any such action is
permitted by and is done in strict compliance with the terms of the Arrangement
Agreement.

 

4.5 Waiver; Amendment

Each party hereto agrees and confirms that any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Securityholder and Mitel or in the
case of a waiver, by the party against whom the waiver is to be effective and no
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise.

 

4.6 Entire Agreement

This Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings among the parties with respect thereto.

 

- 10 -



--------------------------------------------------------------------------------

4.7 Notices

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section referred to as a “Notice”) shall be in
writing and shall be sufficiently given if delivered (whether in person, by
courier service or other personal method of delivery), or if transmitted by
facsimile or e-mail:

 

  (a) if to Mitel:

 

Mitel Networks Corporation

350 Legget Drive

Kanata, ON, Canada K2K 2W7

Attention:    Steve Spooner Facsimile:    (613) 592-7807 Email:   
steve_spooner@mitel.com with a copy to:

Osler, Hoskin & Harcourt LLP

1 First Canadian Place, Suite 6600

Toronto, Ontario M5X 1B8

Attention:    Craig Wright and Jeremy Fraiberg Fax:    (416) 862-6666 Email:   
cwright@osler.com and jfraiberg@osler.com

 

  (b) if to the Securityholders:

 

—    Attention:    — Facsimile:    — Email:    — with a copy to:

McCarthy Tétrault LLP

Suite 5300, TD Bank Tower

Box 48, 66 Wellington Street West

Toronto ON M5K 1E6

Attention:    Gary Girvan and George Takach Facsimile:    (416) 868-0673 Email:
   ggirvan@mccarthy.ca and gtakach@mccarthy.ca

Any Notice delivered or transmitted to a party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt. If the Notice is delivered
or transmitted after 5:00 p.m. local time or if the day is not a Business Day,
then the Notice shall be deemed to have been given and received on the next
Business Day.

Either party hereto may, from time to time, change its address by giving Notice
to the other party in accordance with the provisions of this Section 4.7.

 

- 11 -



--------------------------------------------------------------------------------

4.8 Severability

If, in any jurisdiction, any provision of this Agreement or its application to
any Party or circumstance is restricted, prohibited or unenforceable, such
provision shall, as to such jurisdiction, be ineffective only to the extent of
such restriction, prohibition or unenforceability without invalidating the
remaining provisions of this Agreement and without affecting the validity or
enforceability of such provision in any other jurisdiction or without affecting
its application to other parties or circumstances. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the terms of this Agreement remain as
originally contemplated to the fullest extent possible.

 

4.9 Successors and Assigns

The provisions of this Agreement shall be binding upon and enure to the benefit
of the parties hereto and their respective successors, permitted assigns and
legal personal representatives, provided that no party may assign, delegate or
otherwise transfer any of its rights, interests or obligations under this
Agreement without the prior written consent of the other parties hereto, except
that Mitel may assign, delegate or otherwise transfer any of its rights,
interests or obligations under this Agreement to an Affiliate without reducing
its own obligations hereunder without the consent of the Securityholders.

 

4.10 Expenses

Each party shall pay all costs and expenses (including the fees and
disbursements of legal counsel and other advisers) it incurs in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated by this Agreement.

 

4.11 Independent Legal Advice

The Securityholders acknowledge that they has been afforded the opportunity to
obtain independent legal advice and confirms by the execution of this Agreement
that it has either done so or waived its right to do so in connection with the
entering into of this Agreement.

 

4.12 Further Assurances

The parties hereto shall, with reasonable diligence, do all things and provide
all such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each party shall provide such further
documents or instruments required by the other party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions, whether before or after the Effective Time.

 

4.13 Execution and Delivery

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The Parties shall be entitled to rely upon delivery of an
executed facsimile or similar executed electronic copy of this Agreement, and
such facsimile or similar executed electronic copy shall be legally effective to
create a valid and binding agreement between the Parties.

[Signature page follows.]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the parties have executed this Agreement.

 

MITEL NETWORKS CORPORATION By:  

/s/ Steve Spooner

  Name: Steve Spooner   Title:   Chief Financial Officer SHEN CAPITAL
CORPORATION By:  

/s/ Francis Shen

  Name: Francis Shen   Title:   Chief Executive Officer  

/s/ Francis Shen

  Francis Shen

 

- 13 -



--------------------------------------------------------------------------------

SCHEDULE “A”

 

Registered Owner

  

Beneficial Owner

   Aastra Shares      Aastra Shares issuable upon
exercise of Aastra Options  

Francis Shen

   Francis Shen      0         140,000   

Shen Capital Corporation

   Francis Shen      1,246,111         0   

 

A-1